DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The original specification, including the figure drawings, does not include a description of a second housing having a plurality of compartments having the same shape as at least one electrochemical cell. Figures 7A-7F show the construction of the battery pack as well as the location of each element included in the battery pack. Fig. 7B provides an internal view of the second housing; the housing does not include compartments in the shape of a battery cell. The battery cells and the capacitors are connected to each other and the connected unit is placed inside one single compartment formed by the housing of the battery pack.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Attention is directed to paragraph “2” above for a detailed description of the elements that are not supported by the original documents.
Claim Objections
5.	Claim 19 is objected to because of the following informalities:  Any reference to an electrochemical cell having a geometry or a compartment having a geometry needs to be amended. The electrochemical cells have a geometric shape. The “compartment” for the cells and capacitors has a square shape as described in fig. 7B.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




7.	Claims 1, 3-7 , 17-18, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lin et al (US Publication 20090038815) and Patel et al (US Patent 5821006), of record.
As pointed out by the Patent Board Decision (dated 6/4/19 in parent application 13/974504), the plurality of capacitive elements may inherently require, or otherwise suggest a “container”. The rejection of the pending  will use that rationale.
Additionally, it has been held that a recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Claims 1 and 17-18, Lin et al teaches a power tool and battery pack combination comprising: a power nail gun (see fig. 1) including an electric motor 40 in series with a first (trigger) switch 50 (see fig. 3), the motor and switch are connected between a positive terminal of a power source (such as ultra-capacitor 31) and ground; and a power source comprising a battery set 20 including a plurality of cells (it is inherent that a set has more than one element) and a capacitor 31, wherein the motor receives power from the capacitor that has been charged with energy from the battery set 20 (see paragraph 0023). Power is provided to the nail gun when trigger switch 50 is activated and the system controller generates a control signal for the power gun. Lin et al fails to describe the battery cells and the capacitor being in the same pack.
However, Patel et al teaches a battery pack for supplying power to a power device comprising a housing 605/610 having a first terminal 205 and a second terminal 210 and configured to be detachable from the power device; at least one electrochemical cell 100 contained in the housing, the electrochemical cells have a cylindrical shape and are connected between the first and second terminals of the housing; and a plurality of capacitors 200 which can be wrapped around one electrochemical cell, wherein the capacitors are connected across the first and second terminals of the housing and adopt the shape of an electrochemical cell.
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was made to include the electrochemical cells and the capacitor in one single pack, since as Patel et al describe, col. 2 lines 8-17, having both power sources allow for bursts of higher power when needed in a compact manner.
Claim 3, the specific value for the capacitive element is considered a design choice. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a desired size for the capacitive element, since it has been held to be within a general skill of a worker in the art to select a known element on the basis of its suitability for the intended purpose of said element. In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 4, Patel et al describes for example in fig. 5 and corresponding description how the capacitors and battery cells can be connected in parallel.
Claims 5 and 22, Lin et al describes switch 34 which is transformed to an open circuit in order to protect the power source. The specific type of switch (fuse) is considered a design choice.
Claims 6 and 23, Lin et al describes a control circuit 32 that includes a plurality of switches for protecting the power source.
Claim 7, the specific desired of inductance in the power source is a design choice, since it depends on the number and type of battery cells.

8.	Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Publication 20090038815) and Patel et al (US Patent 5821006) as applied to claims 1, 3-7, 17-18, and 22/23 above, and further in view of Gallay et al (US Patent 7307830).
Claim 19, although, Patel et al describes wrapping flat capacitors 200 to form a shape which is described as a cylindrical form (can shape) and one person of ordinary skill in the art would have understood that said capacitors need to be enclosed in some type of shell or casing to retain their can shape, they do not describe said shell or housing.
However, Gallay et al teaches a plurality of capacitors with battery cell form housing comprising flat capacitor sheets 10 enclosed in a housing 60 with external connections 70/80 which facilitate the arrangement of battery cell shape capacitors in series or parallel configurations (see the description given in col. 5 lines 2-8).
 Therefore, it would have been obvious to one person of ordinary skill at the time the application was filed to use the teachings of Gallay et al in the capacitive element taught by Patel al, since as described by Gallay et al in col. 5 lines 8-16, the battery form capacitors provide easy connection and replacement of battery technology as well as an increase in the number of potential applications such as power tools (see col. 6 lines 1-2.
Claim 20, Patel et al and Gallay et al describe the value of the capacitors depend on the voltage supplied by the battery cells as well as the type of battery
Claim 21, Patel describes in fig. 5 and corresponding description the connection of the plurality of cells. Additionally, Gallay et al describes in col. 5 lines 2-8 that the capacitors can be connected in series or parallel.

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al/Patel et al as applied to claims 1, 3-7, 17-18, and 22-23, and further in view of Harshe et al (US Patent 5821007), of record.
The combination Lin et al/Patel et al does not disclose how to prevent inductive energy from being applied to the first switch.
 Harshe et al describes for example in col. 3 lines 1-32 how switches 20/22/24/26 are operated to modify the connection of the plurality of capacitors with respect to the battery cells in order to avoid leakage current that damage the capacitors. 
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use fuses coupled to the capacitors in order to protect the capacitors and ultimately the power source.
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-7 and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,511,067 in view of Lin et al (US Publication 20090038815).
The parent case (13/974504) was restricted because it described two different inventions. The current double patenting rejection is considered proper since the original claims of the parent case were amended and now are very similar to the pending claims.
The patented claims are directed to a battery pack for a power tool comprising a plurality of battery cells having a geometric shape and connected in parallel/series, a plurality of capacitive elements connected in series or parallel to each other, a switch connected to a controller for preventing inductive energy from the battery cells to reach a load when a temperature/voltage/current value surpasses a predetermined threshold.
The only difference between the already parented claims and the pending claims is that the pending claims include the power tool.
However, Lin et al (as described above in the rejection of claims 1-7 and 17-23) discloses a power tool that includes at least two housing parts, wherein a first part includes a motor and a second part includes a detachable battery pack that comprises a plurality of electrochemical cells and at least one capacitive element for providing power to operate the motor. The motor receives power when a trigger switch which is connected to the motor is activated. 
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was to use the battery pack described in the patented claims with the power tool taught by Lin et al, since as described  by Lin et al a detachable battery pack that includes a plurality of cells/capacitor to power a power tool provides a compact power source that can allow the power tool to run at different power levels.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents cited in the attached PTO-892 describe other power tools including a battery pack that includes a plurality of cells as well as one or more capacitors.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846